Citation Nr: 0307214	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for cancer of the soft 
palate, to include as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty for training from May 1977 
to August 1977, and on active duty from July 1985 to May 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision that denied, in pertinent 
part, service connection for cancer of the soft palate, to 
include as secondary to exposure to ionizing radiation.  In 
February 2000, the Board remanded this matter back to the RO 
for additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to ionizing 
radiation during service.

2.  The veteran's cancer of the soft palate began years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

Cancer of the soft palate was not incurred in or aggravated 
by active service, to include due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty for training from May 1977 
to August 1977, and on active duty from July 1985 to May 
1990.  Service personnel records list his principal service 
duties as track vehicle repairer and automotive repairman.  
In terms of training and education, the records note that the 
veteran completed a two-week course entitled "NBC 
Off./enlisted course."

In June 1994, the veteran submitted a statement indicating 
that he performed maintenance work while in the service.  He 
also claimed a service injury to his hand while working on a 
truck.

In March 1996, the veteran submitted a claim seeking, in 
pertinent part, service connection for cancer of the soft 
palate.  He claimed occupational exposure to ionizing 
radiation during service, particularly when he worked in 
"Nuclear Biological Chemical Training and Readiness" while 
stationed in Germany and in Ft. Bragg, N.C., was the cause of 
his cancer of the soft palate.  He indicated that his entire 
tour of duty was spent in this type of job.  He also noted 
that this condition was diagnosed in November 1995.
 
In October 1997, the RO sent the veteran correspondence 
requesting information from which to verify any service 
exposure to ionizing radiation.  The veteran's response, 
received in October 1997, noted that he served as a non-
commissioned officer in charge of NBC (Nuclear-Biological-
Chemical) while stationed in Germany.  He reported exposure 
to radiation test equipment and chemicals.  He also indicated 
that during the time of nuclear accident in Chernobyl, he was 
responsible for testing radiation levels in Germany.  

Medical treatment records, dated from 1995 to 2002, were 
obtained from a VA medical center.  A treatment report, dated 
in November 1995, noted the veteran's complaints of a painful 
lesion on his palate for the past three months.  Physical 
examination revealed a 2 centimeter by 2 centimeter ulcerated 
lesion just to the right of the midline on the soft palate.  
The impression was a palate lesion.  A biopsy of the soft 
palate lesion was performed that same month, and this 
indicated a diagnosis of invasive keratinizing squamous cell 
carcinoma.  In March 1996, the veteran underwent external 
beam radiation therapy.  He also underwent smoking cessation 
courses.  A March 1997 treatment report noted that the 
veteran continued to smoke.  A September 1997 treatment 
report noted that there was no evidence of recurrence.

In November 1997, a VA physical examination was conducted.  
The report noted the veteran's stated history of having 
worked in a biological lab with radioactive materials.  
Medical history also revealed him to be a rather heavy user 
of alcohol and tobacco prior to treatment of his carcinoma.  
Physical examination revealed dry mucosal reaction secondary 
to radiation therapy for carcinoma of the soft palate.  The 
VA examiner opined that the veteran's carcinoma of the soft 
palate is most probably secondary to alcohol and tobacco use 
and not radiation exposure.

In February 2000, the Board remanded this matter for 
additional development. 

In September 2000, the National Personnel Records Center 
informed the RO that the veteran's service records do not 
contain DD Form 1141, Record of Occupational Exposure to 
Ionizing Radiation.

In October 2000, the RO sent a request to the Army Radiation 
Standards and Dosimetry Lab requesting information to verify 
the veteran's alleged service radiation exposure.  In 
November 2000, the lab responded indicating that no records 
of exposure relating to the veteran could be found.

In March 2001, medical treatment records, dated from 1998 to 
2001, were received from the Family Health Center.  The 
records revealed treatment for pancreatitis, gastritis, 
alcoholism, depression, pain in the right arm, and history of 
cancer of the soft palate.

In June 2001, the RO  sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

A treatment report, dated in January 2002, noted the 
veteran's history of smoking tobacco for the past 26 years.  
The report indicated that on an average day, the veteran 
smokes half a pack of cigarettes.

II.  Analysis

The veteran claims service connection for cancer of the soft 
palate, to include as secondary to exposure to ionizing 
radiation.  Through correspondence, the rating decision, the 
statement of the case, supplemental statements of the case, 
and the Board's prior remand, the veteran has been notified 
with regard to the evidence necessary to substantiate his 
claim.  Pertinent records have been obtained to the extent 
possible, and the veteran has been given a VA examination.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran claims that he was exposed to radiation and 
chemicals during service, and that he developed cancer of the 
soft palate as a result.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.

Initially, the Board notes that the veteran's service medical 
records are no longer contained within the claims file.  
Requests to locate the service medical records file were made 
by the Board to the RO and the veteran's representative.  
Despite their attempts, the service medical records could not 
be located.  In this case, there is no dispute as to the 
timing of the initial diagnosis of or treatment for the 
veteran's cancer of the soft palate.  The veteran's initial 
claim was filed in March 1996, and the post-service medical 
evidence of record indicates that the initial diagnosis for 
cancer of the soft palate occurred in November 1995, over 
five years after the veteran's May 1990 release from active 
duty.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If 
cancer of the soft palate (malignant tumor) is manifest to a 
compensable degree within one year after separation from 
service, service connection will be rebuttably presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways. See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997). 

First, there are specific diseases which may be presumptively 
service connected if manifest in a radiation-exposed veteran. 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-
exposed" veteran is one who participated in a radiation-risk 
activity.  A "radiation-risk activity" includes the onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  "Onsite participation" means presence 
at the test site, or performance of military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test, during an official 
operational period of an atmospheric nuclear test. 38 C.F.R. 
§3.309 (d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  

Second, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years 
or more after service in an ionizing radiation exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation include cancer of the soft palate.  38 C.F.R. § 
3.311(b)(2)(xxiv) ("any other cancer").  Other claimed 
diseases may be considered radiogenic if the claimant has 
cited or submitted competent scientific or medical evidence 
which supports that finding.  38 C.F.R. § 3.311(b)(4).  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether there is "no reasonable possibility" that the 
disease resulted from in-service radiation exposure.  
38 C.F.R. § 3.311(c)(1).

In this case, the evidence reflects that the veteran did not 
participate in a radiation-risk activity in service, and, 
therefore, is not a radiation-exposed veteran.  While the 
veteran's service personnel records indicate that he 
completed a two-week course entitled, "NBC Off./enlisted 
course," his service assignments included track vehicle 
repairer and automotive repairman.  The National Personnel 
Records Center, in September 2000, indicated that the 
veteran's service records do not contain a DD Form 1141, 
Record of Occupational Exposure to Ionizing Radiation.  
Moreover, in November 2000, the Army Radiation Standards and 
Dosimetry Lab indicated that a careful search of available 
dosimetry data found no record of radiation exposure for the 
veteran.  It is thus evident that the veteran did not 
participate in a radiation-risk activity.  Hence, VA is not 
required to refer the case to the Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  See Wandel v West, 11 Vet. App. 200, 204-
05 (1998).  Absent his participation, there is no presumption 
and the veteran must provide evidence that his soft palate 
cancer is related to service.  No such evidence has, however, 
been submitted. 

The evidence of record clearly indicates that the veteran's 
cancer of the soft palate was first diagnosed in 1995, more 
than 5 years after his service.  There is no medical evidence 
of record linking this condition to his active duty.  The VA 
examiner, who conducted the November 1997 VA physical 
examination, opined that the cancer of the soft palate was 
most probably secondary to alcohol and tobacco use and not 
radiation exposure.  

No evidence establishes that the veteran participated in 
nuclear testing during his military service, and a search of 
available dosimetry data found no record of radiation 
exposure for him.  Furthermore, no medical evidence indicates 
that the veteran's cancer of the soft palate is in any way 
related to service.  Despite the veteran's assertions that 
his cancer of the soft palate was caused by radiation and 
chemical exposure while in service, as a layman, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1991).  

The weight of the credible evidence demonstrates that the 
veteran was not exposed to ionizing radiation during service, 
and that his cancer of the soft palate began years after 
service and was not caused by any incident of service.  The 
claimed condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for cancer of the soft palate, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).







ORDER

Service connection for cancer of the soft palate, to include 
as secondary to exposure to ionizing radiation, is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

